On Motion for Rehearing Granted

PER CURIAM.
Victor Rodriguez appeals from a judgment of conviction and sentence as a Violent Career Criminal under section 775.084, Florida Statutes (1995). We find no merit to the arguments relating to the appeal of the convictions. We also agree with the State’s position in its Motion for Rehearing and find no merit in the defendant’s challenge to his sentence.
Individuals such as defendant “who are challenging the violent career criminal sentencing provisions enacted by chapter 95-182 have standing to do so if the relevant criminal offense or offenses occurred on or after October 1, 1995, and before May 24, 1997.” Salters v. State, 758 So.2d 667, 671 (Fla.2000). Defendant’s offense occurred on October 30, 1998, which falls outside of the period available for challenge.
AFFIRMED.